 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   ERIN M. SNIDER, CA SBN 304781
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     OSCAR HERNANDEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-mj-00168-BAM-1

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    PRELIMINARY HEARING; ORDER
13   vs.
                                                    Date: July 12, 2019
14   OSCAR HERNANDEZ,                               Time: 2:00 p.m.
                                                    Judge: Hon. Sheila K. Oberto
15                    Defendant.

16
17          IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, Assistant

18   United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant Federal Defender Erin
19   Snider, counsel for Oscar Hernandez, that the preliminary hearing currently scheduled for May
20   31, 2019, be continued to July 12, 2019 at 2:00 p.m.

21          Mr. Hernandez made an initial appearance on a Criminal Complaint on September 25,
22   2018. Federal Rule of Criminal Procedure 5.1(d) provides that the time limit requiring a
23   preliminary hearing within 21 days of the initial appearance may be extended “one or more

24   times” with the defendant’s consent and a showing of good cause. Here, the parties agree that
25   there is good cause for the extension, as the parties are exploring different options for proceeding
26   in this matter. Accordingly, the parties request that the preliminary hearing be continued to July
27   12, 2019. The parties agree that time shall be excluded through the date of the May 31, 2019
28   hearing, pursuant to 18 U.S.C. § 3161(h)(7)(A).
 1                                                 Respectfully submitted,

 2                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 3
 4   Date: May 28, 2019                            /s/ Erin Snider
                                                   ERIN SNIDER
 5                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 6                                                 OSCAR HERNANDEZ

 7
                                                   McGREGOR W. SCOTT
 8                                                 United States Attorney

 9
10   Date: May 28, 2019                            /s/ Jeffrey Spivak
                                                   JEFFREY SPIVAK
11                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
12
13
14                                               ORDER
15          GOOD CAUSE APPEARING, the Court hereby continues the Preliminary Hearing

16   currently set for May 31, 2019, to July 12, 2019 at 2:00 p.m. before Magistrate Judge Sheila K.

17   Oberto. Time is excluded under 18 U.S.C. § 3161(h)(7)(A). The Court finds that good cause for
18   the continuance exists and that the ends of justice outweigh the interest of the public and the

19   defendant in a speedy trial.

20
21   IT IS SO ORDERED.

22
        Dated:     May 28, 2019                               /s/ Barbara    A. McAuliffe              _
23                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                      2
